OPINION
{¶ 1} Joseph Taylor appeals from his conviction of two counts of aggravated murder, aggravated robbery and aggravated burglary with firearm specifications, and having weapons while under a disability.
 {¶ 2} Taylor was sentenced to a term of seven years on the aggravated robbery and aggravated burglary charges and life imprisonment on the two aggravated murder charges, six months on the weapons disability charges, and three years on three gun specification charges. The court ordered that all the sentences be served consecutively. The court merged the two life sentences imposed on aggravated murder charges and the firearm specifications.
 {¶ 3} We previously affirmed in part Taylor's convictions on February 24, 2006. See State v. Taylor, 2006 WL 441614 (Ohio App. 2 Dist.), 2006-Ohio-843 slip copy. We, however, reversed the sentence imposed upon Taylor because the trial court modified the sentences to include the post-release control notification required by law while an appeal of the original sentence was pending.
 {¶ 4} Counsel has reviewed the record of the re-sentencing and can find no arguable issue to raise on appeal. He has filed an Anders brief. See Anders v. California, 386 U.S. 738
(1967). Taylor was given an opportunity to raise any legal issue he wanted to present. He has filed nothing with this court. We have reviewed the record and agree with Taylor's appellate counsel. The sentence imposed was legally appropriate. The judgment of the trial court is affirmed.
Wolff, J., and Donovan, J. concur.